Citation Nr: 0931254	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  99-05 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to 
January 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Anchorage, Alaska, Department of Veterans 
Affairs (VA) Regional Office (RO).

In December 2006, the Board denied the current claim on 
appeal and other claims involving increase ratings for 
service-connected disabilities and a claim for service 
connection for posttraumatic stress disorder.  The Veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2009 Memorandum 
Decision, the Court affirmed the Board's denial of the claims 
for increase and the claim for service connection for 
posttraumatic stress disorder but vacated the Board decision 
as to the Board's denial of the claim for a total rating for 
compensation based upon individual unemployability due to 
service-connected disabilities.

The Veteran's representative has listed all four issues that 
were considered in the December 2006 Board decision as still 
being on appeal.  As stated above, the only issue the Court 
vacated and remanded was the claim for a total rating for 
compensation based upon individual unemployability.  Thus, 
that is the only issue currently on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds additional development is warranted in this 
case.  The last VA treatment records in the claims file are 
from 2006.  The Veteran had been receiving regular treatment 
from VA from 2002 to 2006.  Treatment records from 2006 to 
the present for the service-connected asthma and chronic 
allergic pruritis should be obtained.

The last time the Veteran was examined for the service-
connected asthma was in March 2006.  A new examination should 
be scheduled to evaluate the current level of disability and 
determine whether such disability prevents the Veteran from 
substantial gainful employment.

If the additional treatment records show a worsening of the 
service-connected chronic allergic pruritis, then an 
examination should be scheduled to evaluate the current level 
of the disability and determine whether such disability 
prevents the Veteran from substantial gainful employment.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in May 2006.  In July 2009, he asked for another 
hearing before the Board.  The Board will order a new hearing 
before a traveling section of the Board.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request all VA 
treatment records since August 2006 
pertaining to the Veteran's asthma and 
skin disorders.  The RO/AMC should also 
contact the Veteran and invite him to 
identify or submit any treatment records 
concerning his asthma and skin disorders 
since 2006.  Following  the receipt of the 
appellant's response, the RO/AMC should 
undertake appropriate action.

2.  Thereafter, the RO/AMC should schedule 
the Veteran for a VA respiratory 
examination.  The Veteran's claims  file 
is to be provided to and reviewed by the 
examiner prior to the examination.  All 
tests, including a pulmonary function 
test, should be completed in accordance 
with the latest AMIE worksheets for rating 
respiratory disorders.  All findings 
should be  fully documented and explained 
in detail.  After the examination is 
performed, the examiner is requested to 
answer the following question:  Does the 
Veteran's service-connected asthma 
preclude employment?  The examiner should 
provide a rationale for the opinion.

3.  If the additional VA treatment 
records, or other evidence, shows a 
worsening of the service-connected chronic 
allergic pruritis, the RO/AMC should 
schedule the Veteran for a VA skin 
examination to determine the current level 
of severity of that disability.  All signs 
and symptoms necessary for rating the 
chronic pruritis should be reported. 

4.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in  
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may  
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of  
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Schedule the Veteran for a hearing 
before a traveling section of the Board.  
(The above development should be done, if 
possible, before the Board hearing is 
held.)

6.  Thereafter, the RO should readjudicate 
the claim of entitlement to a total rating 
for compensation based upon individual 
unemployability due to service-connected 
disabilities.  If  the claim is denied, a 
supplemental  statement of the case must 
be issued, and the appellant offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

